EXHIBIT 10.3

 


 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
ACT”).  THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY (A) TO THE CORPORATION, (B) IF THE SECURITIES HAVE BEEN REGISTERED IN
COMPLIANCE WITH THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT AND
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS (C) IN COMPLIANCE WITH THE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT IN
ACCORDANCE WITH RULE 144 THEREUNDER, IF APPLICABLE, AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND
REGULATIONS GOVERNING THE OFFER AND SALE OF SECURITIES, AND THE HOLDER HAS,
PRIOR TO SUCH SALE, FURNISHED TO THE CORPORATION AN OPINION OF COUNSEL OF
RECOGNIZED STANDING, OR OTHER EVIDENCE OF EXEMPTION, REASONABLY SATISFACTORY TO
THE CORPORATION.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED
HEREBY MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH U.S. SECURITIES LAWS.
 
THIS CLASS B WARRANT AND THE SHARES ISSUABLE UPON EXERCISE THEREOF HAVE NOT BEEN
AND WILL NOT BE REGISTERED UNDER THE U.S. SECURITIES ACT, OR THE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES.  THIS WARRANT MAY NOT BE EXERCISED IN THE
UNITED STATES OR BY OR FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON OR PERSON IN
THE UNITED STATES AND THE UNDERLYING SHARES MAY NOT BE DELIVERED WITHIN THE
UNITED STATES UNLESS THE WARRANT AND THE UNDERLYING SHARES HAVE BEEN REGISTERED
UNDER THE U.S. SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR UNLESS
AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS IS AVAILABLE, AND THE HOLDER
HAS DELIVERED AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
CORPORATION TO SUCH EFFECT.  “UNITED STATES” AND “U.S. PERSON” ARE USED HEREIN
AS SUCH TERMS ARE DEFINED BY REGULATION S UNDER THE U.S. SECURITIES ACT.
 
CLASS B WARRANTS
 
SKY PETROLEUM, INC.
 
(A Nevada Corporation)
Certificate Number: 2012 Class B - 000
Class B Warrants representing
the Right to Purchase
«Number» Common Shares

 
CLASS B WARRANTS FOR PURCHASE OF COMMON SHARES
 
THIS IS TO CERTIFY THAT, for value received «Name», «Address» (hereinafter
called the “holder”) is entitled to subscribe for and purchase «Number» fully
paid and non-assessable common shares (“Common Shares”) in the capital of Sky
Petroleum, Inc. (hereinafter called the “Company”) at any time on or before 5:00
PM (Austin Time) on Janaury 20, 2014, at an exercise price of US$0.60 per Common
Share, subject to adjustment and to the provisions and terms and conditions
herein set forth.  The Class B Warrants will be void and of no value after 5:00
PM (Austin Time) on Janaury 20, 2014 (the “Expiry Time”).
 
The Class B Warrants and the Common Shares issuable upon exercise hereof have
not been and will not be registered under the U.S. Securities Act or the
securities laws of any state of the United States.  The Class B Warrants may not
be exercised in the United States or by or for the account or benefit of a U.S.
Person or a person in
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
the United States and the underlying Common Shares may not be delivered within
the United States unless the underlying Common Shares to be delivered upon
exercise of these Class B Warrants have been registered under the U.S.
Securities Act and the securities laws of all applicable states of the United
States or an exemption from such registration requirements is available, and the
holder has delivered to the Company an opinion of counsel in form and substance
satisfactory to the Company to such effect.  “United States” and “U.S. Person”
are used herein as such terms are defined by Regulation S under the U.S.
Securities Act.
 
The rights to acquire Common Shares granted by this certificate (the “Warrant
Certificate”) may be exercised by the holder, subject to the terms and
conditions hereof, in whole or in part (but not as to a fractional Common
Share), by surrender of this Warrant Certificate and the duly completed and
executed Exercise Form attached hereto as Appendix A to the offices of the
Company located at 401 Congress Avenue, Suite 1540, Austin, Texas 78701,
accompanied by a certified check, bank draft or money order payable in lawful
money of the United States to or to the order of the Company in payment of an
amount equal to the purchase exercise price of the number of Common Shares for
which Class B Warrants are then exercised.  See attached Appendix C for
instructions on how to exercise Class B Warrants represented by this Warrant
Certificate.
 
Surrender of this Warrant Certificate and the duly completed Exercise Form with
payment of the purchase price as provided above will be deemed to have been
effected only on personal delivery thereof to, or if sent by mail or other means
of transmission on actual receipt thereof by, the Company at the offices of the
Company.
 
In the event of any exercise of the rights represented by this Warrant
Certificate, certificates representing the Common Shares so subscribed for shall
be delivered to the holder at the address specified in the Exercise Form within
a reasonable time, not exceeding five days after the rights represented by this
Warrant Certificate have been so exercised.  If fewer Common Shares are
purchased than the number that can be purchased pursuant to this Warrant
Certificate, unless the Class B Warrants have expired, a new warrant certificate
granting the right to acquire that number of Common Shares, if any, with respect
to which the Class B Warrants have not then been exercised shall also be issued
to the holder within such time.  The Company shall not be required to issue
fractional Common Shares upon the exercise of all or any part of the Class B
Warrants and the holder will not be entitled to a cash payment in lieu of any
such fractional interest.


The Class B Warrants represented by this Warrant Certificate may only be
exercised by or for the account or benefit of a holder who, at the time of
exercise, either:
 
a.  
represents to the Company, pursuant to subparagraph 1 of the attached Exercise
Form, that (i) at the time of exercise of the Class B Warrants the holder is not
within the United States, (ii) the holder is not exercising the Class B Warrants
for the account or benefit of a U.S. Person or person in the United States, and
(iii) the delivery of the underlying Common Shares will not be to an address in
the United States;



b.  
represents to the Company, pursuant to subparagraph 2 of the attached Exercise
Form, that (i) the holder is a U.S. Purchaser (as such term is defined in the
subscription agreement pursuant to which the holder purchased the Class B
Warrants from the Company (the “Subscription Agreement”), (ii) the holder was
the original subscriber for the Class B Warrants from the Company, and (iii) the
representations, warranties and covenants set forth in the Subscription
Agreement are true and correct on the date of exercise, including specifically
the representations and warranties in Schedule A to the Subscription Agreement;
or



c.  
provides, pursuant to subparagraph 3 of the attached Exercise Form, a written
opinion of counsel satisfactory to the Company that the Common Shares to be
delivered upon exercise of the Class B Warrants have been registered under the
U.S. Securities Act and the securities laws of all applicable states of the
United States or are exempt from such registration requirements.



Unless the Common Shares issuable upon the exercise of the Class B Warrants are
registered under the U.S. Securities Act and the securities laws of all
applicable states of the United States and the holder has provided a written
opinion of counsel satisfactory to the Company to such effect, all certificates
representing Common Shares will bear the following legend:
 
2
 

--------------------------------------------------------------------------------

 
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
ACT”).  THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY (A) TO THE CORPORATION, (B) IF THE SECURITIES HAVE BEEN REGISTERED IN
COMPLIANCE WITH THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT AND
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS (C) IN COMPLIANCE WITH THE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT IN
ACCORDANCE WITH RULE 144 THEREUNDER, IF APPLICABLE, AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND
REGULATIONS GOVERNING THE OFFER AND SALE OF SECURITIES, AND THE HOLDER HAS,
PRIOR TO SUCH SALE, FURNISHED TO THE CORPORATION AN OPINION OF COUNSEL OF
RECOGNIZED STANDING, OR OTHER EVIDENCE OF EXEMPTION, REASONABLY SATISFACTORY TO
THE CORPORATION.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED
HEREBY MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH U.S. SECURITIES LAWS”.
 
 
The Company covenants and agrees that all Common Shares which may be issued upon
the exercise of the rights represented by this Warrant Certificate will, upon
issuance, be fully paid and non-assessable and free of all liens, charges and
encumbrances.  The Company further covenants and agrees that during the period
within which the rights represented by this Warrant Certificate may be
exercised, the Company will at all times have authorized and reserved a
sufficient number of Common Shares to provide for the exercise of the rights
represented by this Warrant Certificate.
 
THE FOLLOWING ARE THE TERMS AND CONDITIONS REFERRED TO IN THIS WARRANT
CERTIFICATE:
 
1. Adjustment of Subscription and Purchase Rights.  The original purchase
exercise price in effect and the number and type of securities purchasable under
the Class B Warrants at any date shall be subject to adjustment from time to
time as follows:
 
(a)  
If and whenever at any time prior to the Expiry Time, the Company shall
(i) subdivide or redivide the outstanding Common Shares into a greater number of
shares, (ii) reduce, combine or consolidate the outstanding Common Shares into a
smaller number of shares, or (iii) issue Common Shares to the holders of all or
substantially all of the outstanding Common Shares by way of a stock dividend,
the exercise price in effect on the effective date of any such event shall be
adjusted immediately after such event or on the record date for such issue of
Common Shares by way of stock dividend, as the case may be, so that it shall
equal the amount determined by multiplying the purchase exercise price in effect
immediately prior to such event by a fraction, of which the numerator shall be
the total number of Common Shares outstanding immediately prior to such event
and of which the denominator shall be the total number of Common Shares
outstanding immediately after such event; and the number of Common Shares which
the holder is entitled to purchase upon exercise of each Class B Warrant shall
be adjusted at the same time by multiplying the number by the inverse of the
aforesaid fraction; such adjustments shall be made successively whenever any
event referred to in this subsection (a) shall occur; any such issue of Common
Shares by way of a stock dividend shall be deemed to have been made on the
record date for the stock dividend for the purpose of calculating the number of
outstanding Common Shares immediately after such event under this subsection (a)
and subsection (e) of this Section.

 
(b)  
If and whenever at any time prior to the Expiry Time, the Company shall fix a
record date for the issuance of rights, options or warrants to all or
substantially all of the holders of the outstanding

 
 
3
 

--------------------------------------------------------------------------------

 
 
 
Common Shares, entitling them, for a period expiring not more than 45 days after
such record date, to subscribe for or purchase Common Shares (or securities
convertible into or exchangeable for Common Shares) at a price per share (or
having a conversion or exchange price per share) less than 95% of the Current
Market Price on such record date, the purchase price shall be adjusted
immediately after such record date so that it shall equal the price determined
by multiplying the purchase price in effect on such record date by a fraction,
of which the numerator shall be the total number of Common Shares outstanding on
such record date plus the number arrived at by dividing the aggregate price of
the total number of additional Common Shares offered for subscription or
purchase (or the aggregate conversion or exchange price of the convertible or
exchangeable securities so offered) by such Current Market Price, and of which
the denominator shall be the total number of Common Shares outstanding on such
record date plus the total number of additional Common Shares offered for
subscription or purchase (or into which the convertible or exchangeable
securities so offered are convertible or exchangeable); and the number of Common
Shares which the holder is entitled to purchase upon exercise of each Class B
Warrant shall be adjusted at the same time by multiplying the number by the
inverse of the aforesaid fraction; any Common Shares owned by or held for the
account of the Company or any subsidiary of the Company shall be deemed not to
be outstanding for the purpose of any such computation; such adjustment shall be
made successively whenever such a record date is fixed; to the extent that any
such rights, options or warrants are not so issued or any such rights, options
or warrants are not exercised prior to the expiration thereof, the purchase
price shall then be re-adjusted to the exercise price which would then be in
effect based upon the number and aggregate price of Common Shares (or securities
convertible into or exchangeable for Common Shares) actually issued upon the
exercise of such rights, options or warrants, as the case may be.

 
(c)  
If and whenever at any time prior to the Expiry Time, the Company shall fix a
record date for the making of a distribution to all or substantially all the
holders of its outstanding Common Shares of: (i) shares of any class other than
Common Shares, other than shares distributed to holders of Common Shares
pursuant to their exercise of options to receive dividends in the form of such
shares in lieu of Dividends Paid in the Ordinary Course on the Common Shares and
other than the issue of Common Shares to the holders of all or substantially all
of the outstanding Common Shares by way of a stock dividend, or (ii) subject to
paragraph 1(b), rights, options or warrants (excluding rights exercisable for 45
days or less) or (iii) evidence of its indebtedness, or (iv) assets (excluding
Dividends Paid in the Ordinary Course), including shares of other corporations,
then, in each such case, the purchase price shall be adjusted immediately after
such record date so that it shall equal the price determined by multiplying the
purchase price in effect on such record date by a fraction, of which the
numerator shall be  the greater of:  (i) one; and (ii) the total number of
Common Shares outstanding on such record date multiplied by the Current Market
Price per Common Share on such record date, less the fair market value (as
determined by the board of directors of the Company, acting reasonably, which
determination, absent manifest error, shall be conclusive) of such shares or
rights, options or warrants or evidences or indebtedness or assets so
distributed, and of which the denominator shall be the total number of Common
Shares outstanding on such record date multiplied by such Current Market Price
per Common Share; and the number of Common Shares which the holder is entitled
to purchase upon exercise of each Class B Warrant shall be adjusted at the same
time by multiplying the number by the inverse of the aforesaid fraction; any
Common Shares owned by or held for the account of the Company shall be deemed
not to be outstanding for the purpose of any such computation; such adjustment
shall be made successively whenever such a record date is fixed; to the extent
that such distribution is not so made, the exercise price shall be re-adjusted
to the exercise price which would then be in effect if such record date had not
been fixed or to the exercise price which would then be in effect based upon
such shares or rights, options or warrants or evidences of indebtedness or
assets actually distributed, as the case may be, and in clause (iv) the term
“Dividends Paid in the Ordinary Course” shall include the value of any
securities or other property or assets distributed in lieu of cash Dividends
Paid in the Ordinary Course.

 
(d)  
If and whenever at any time prior to the Expiry Time, there is a
reclassification of the Common Shares at any time outstanding or a change of the
Common Shares into other shares or a capital

 
4
 

--------------------------------------------------------------------------------

 
 
 
reorganization of the Company not covered in subsection (a) of this section or a
consolidation, amalgamation or merger of the Company with or into any other
corporation or a sale of the property and assets of the Company as or
substantially as an entirety to any other person, a holder holding Class B
Warrants represented by this Warrant Certificate which have not been exercised
prior to the effective date of such reclassification, capital reorganization,
consolidation, amalgamation, merger or sale shall thereafter, upon the exercise
of such Class B Warrants, be entitled to receive and shall accept in lieu of the
number of Common Shares, as then constituted, to which the holder was previously
entitled upon exercise of the Class B Warrants, but for the same aggregate
consideration payable therefore, the number of shares or other securities or
property of the Company or of the corporation resulting from such
reclassification, consolidation, amalgamation or merger or of the person to
which such sale may be made, as the case may be, that such holder would have
been entitled to receive on such reclassification, capital reorganization,
consolidation, amalgamation, merger or sale of, on the effective date thereof,
as if the holder had been the registered holder of the number of Common Shares
to which the holder was previously entitled upon due exercise of the Class B
Warrants; and in any case, if necessary, appropriate adjustment shall be made in
the application of the provisions set forth in this Warrant Certificate with
respect to the rights and interests thereafter of the holders of the Class B
Warrants to the end that the provisions set forth in this Warrant Certificate
shall thereafter correspondingly be made applicable, as nearly as may reasonably
be, in relation to any shares or securities or property to which the holder may
be entitled upon the exercise of such Class B Warrants thereafter.

 
(e)  
The adjustments required under the terms of this Warrant Certificate upon the
occurrence of any of the events referred to herein shall become effective
immediately after a record date for such event, and the Company may defer, until
the occurrence of such event, issuing to the holder of any Class B Warrants
exercised after such record date and before the occurrence of such event the
kind and amount of shares, other securities or property to which it would be
entitled upon such exercise by reason of the adjustment required by such event;
provided, however, that the Company shall deliver to such holder an appropriate
instrument evidencing such holder’s right to receive the kind and amount of
shares, other securities or property to which it would be entitled upon the
occurrence of the event requiring such adjustment and the right to receive any
distributions made or declared in favour of holders of record of Common Shares
as constituted from time to time on and after such date as the holder would, but
for the provisions of this subsection (e), have received, or become entitled to
receive, on such exercise.

 
(f)  
The adjustments provided for in this Warrant Certificate are cumulative and
shall apply to successive subdivisions, redivisions, reductions, combinations,
consolidations, distributions, issues or other events resulting in any
adjustment under the provisions of this Warrant Certificate provided that,
notwithstanding any other provision of this Section, no adjustment of the
purchase price or number of Common Shares, as then constituted, purchasable
shall be required unless such adjustment would require an increase or decrease,
of at least 1% in the purchase price or the number of Common Shares, as then
constituted, purchasable then in effect; provided however, that any adjustments
which by reason of this subsection (f) are not required to be made shall be
carried forward and taken into account in any subsequent adjustment.

 
(g)  
In the event of any question arising with respect to the adjustments provided in
this Class B Warrant Certificate, such question shall, absent manifest error, be
conclusively determined by a firm of chartered accountants appointed by the
Company (who may be the auditors of the Company) and acceptable to the holder,
acting reasonably, with the assistance of legal counsel, who may be legal
counsel to the Company; such accountants shall have access to all necessary
records of the Company and such determination shall be binding upon the Company
and the holder.

 
5
 

--------------------------------------------------------------------------------

 
 
2.  Definitions.
 
In this Class B Warrant Certificate:
 
(a)  
“Current Market Price” per Common Share or Participating Share at any date shall
be the closing price per share for such shares on a day before such date on
OTCBB (or if the Common Shares are not listed on such stock exchange, on such
other exchange on which the Common Shares are listed as may be selected for such
purpose by the directors of the Company, or if the Common Shares are not listed
on any stock exchange, then on the over the counter market);

 
(b)  
“Common Shares” means the Company’s presently authorized common voting shares
without par value and shall also include any other authorized classes of shares
in the capital of the Company which do not have special rights and restrictions
attaching fixed dividends thereto and limiting the participation of holders of
shares of such classes in the distribution of assets upon the voluntary or
involuntary liquidation, dissolution or winding up of the Company;

 
(c)  
“Dividends Paid in the Ordinary Course” means cash dividends declared payable on
the Common Shares in any fiscal year of the Company to the extent that such cash
dividends do not exceed, in the aggregate, the greatest of:  (i) 50% of the
retained earnings of the Company at the end of the immediately preceding fiscal
year; (ii) 150% of the aggregate amount and/or value of dividends declared
payable by the Company on the Common Shares in its immediately preceding fiscal
year; and (iii) 100% of the net earnings of the Company, before extraordinary
items, for its immediately preceding fiscal year (versus the amount or value of
all dividends paid or payable in respect of such fiscal year which credited net
earnings) to be as shown in the audited consolidated financial statements of the
Company for such preceding fiscal year or, if there are no audited financial
statements with respect to such period, computed in accordance with generally
accepted accounting principles consistent with the applications made in
preparation of the most recent audited consolidated financial statements of the
Company, and for such purpose the amounts of any dividend paid in shares shall
be the aggregate deemed issue price of such shares and the amount of any
dividend paid in other than cash or shares shall be the fair market value of
such dividend as declared by resolution passed by the board of directors of the
Company.

 
3.  Restriction on Exercise.    Notwithstanding any other provision hereof, no
Holder shall exercise these Warrants, if as a result of such exercise the number
of shares of common stock of the Company would exceed the Company’s authorized
capital, immediately after giving effect to such exercise; provided, however,
that the Company agrees to use commercially reasonable efforts to (i) promptly
call a meeting of its stockholders, (ii) cause its board of directors to
recommend that the Company’s shareholder approve an amendment to the Company’s
articles of incorporation to increase the authorized capital of the Company in
an amount sufficient to permit the exercise of all of the Class B Warrants,
(iii) cause its shareholders to approve an amendment to the Company’s articles
of incorporation to increase the authorized capital of the Company and (iv) to
file an amendment to the Company’s articles of incorporation with the State of
Nevada..
 
4.  No Rights of Shareholders.  The Class B Warrants shall not entitle the
holder to any rights as a shareholder of the Company, including without
limitation, voting rights.
 
5.  Transferability.  The Holder agrees that it will not transfer, hypothecate,
sell, assign, pledge or encumber any Class B Warrants or Warrant Shares unless
such securities are registered under the U.S. Securities Act and registered or
qualified under any applicable state securities laws or such transfer is
effected pursuant to an available exemption from registration.  Transfer of the
Class B Warrants can be undertaken by delivery of the Warrant Transfer Form,
attached as Appendix B hereto, to the Company at the Company’s offices.  The
Company undertakes to use commercially reasonable efforts to effect such
transfer and issue a Warrant Certificate in the name of the transferee within 3
business days of receipt thereof.  The Company reserves the right to refuse to
transfer any Class B Warrant if such transfer would be in violation of any
securities laws, including but not limited to the U.S. Securities Act.
 
6
 

--------------------------------------------------------------------------------

 
 
6.  Reporting Issuer. So long as the Class B Warrants evidenced by this Warrant
Certificate remain outstanding, the Company covenants that it shall do or cause
to be done all things necessary to maintain its status as a reporting issuer not
in default with the United States Securities and Exchange Commission.
 
7.  New Certificate.  This Warrant Certificate is exchangeable, upon the
surrender hereof by the holder to the Company, for a new Warrant Certificate of
like tenor representing in the aggregate the right to subscribe for and purchase
the number of Common Shares which may be subscribed for and purchased hereunder,
each of such new Warrant Certificates to represent the right to subscribe for
and purchase such number of Common Shares as shall be designated by the holder
at the time of such surrender.
 
8.  Loss, Mutilation, Destruction or Theft of Warrants.  In case this Warrant
Certificate shall become mutilated or be lost, destroyed or stolen, the Company,
subject to applicable law, shall issue and deliver a new Warrant Certificate
representing the Class B Warrants of like date and tenor as the one mutilated,
lost, destroyed or stolen upon surrender of and in place of and upon
cancellation of the mutilated Warrant Certificate or in lieu of and in
substitution for the lost, destroyed or stolen Warrant Certificate.  The
applicant for the issue of a new Warrant Certificate representing the Class B
Warrants pursuant to this Section shall bear the cost of the issue thereof and
in case of loss, destruction or theft shall, as a condition precedent to the
issue thereof, furnish to the Company such evidence of ownership and of the
loss, destruction or theft of the Warrant Certificate so lost, destroyed or
stolen as shall be satisfactory to the Company, acting reasonably, and the
applicant may also be required to furnish an indemnity in amount and form
satisfactory to the Company, acting reasonably, and shall pay the reasonable
charges of the Company in connection therewith.
 
9.  Governing Law.  The Class B Warrants evidenced hereby shall be governed by
and construed in accordance with the laws of the State of Texas, Travis County.
 
10.  Time.  Time shall be of the essence hereof.
 
 
IN WITNESS WHEREOF the Company has caused this Warrant Certificate to be
executed by a duly authorized officer as of the ____ day of ___________________,
201__.
 
 

 
Sky Petroleum, Inc.


Per:     _________________________________________
          Authorized Signatory
                                                                    

 

7
 

--------------------------------------------------------------------------------

 


 
APPENDIX “A” to CLASS B WARRANT
 
EXERCISE FORM
 
TO:           SKY PETROLEUM, INC.
 
The undersigned hereby exercises the right to purchase and hereby subscribes for
____________ Common Shares in the capital of SKY PETROLEUM, INC. (the “Company”)
(or such number of other securities or property to which this Class B Warrant
entitles the undersigned in lieu thereof or in addition thereto under the
provisions of the attached Warrant Certificate).
 
In connection with this exercise, the undersigned hereby (check one):
 
_____1.
represents to the Company that (i) at the time of exercise of this Class B
Warrant the undersigned is not within the United States, (ii) the undersigned is
not exercising this Class B Warrants for the account or benefit of a U.S. Person
or person in the United States, and (iii) the delivery of the underlying Common
Shares will not be to an address in the United States;

 
_____2.
represents to the Company that (i) the undersigned is a U.S. Purchaser (as such
term is defined in the subscription agreement pursuant to which the undersigned
purchased this Class B Warrant from the Company (the “Subscription Agreement”),
(ii) the undersigned was the original subscriber for the Class B Warrants from
the Company, and (iii) the representations, warranties and covenants set forth
in the Subscription Agreement are true and correct on the date of exercise of
this Class B Warrant, including specifically the representations and warranties
in Schedule A to the Subscription Agreement; or

 
_____3.
confirms that the undersigned is tendering with this exercise form a written
opinion of counsel satisfactory to the Company to the effect that the securities
to be delivered upon exercise of this Class B Warrant have been registered under
the United States Securities Act of 1933, as amended, (the "U.S. Securities
Act") and the securities laws of all applicable states of the United States or
are exempt from such registration requirements.

 
 “United States” and “U.S. person” are as defined by Regulation S under the U.S.
Securities Act.
 
The undersigned holder understands that unless the Common Shares issuable upon
the exercise of the Class B Warrants are registered under the 1933 Act and the
securities laws of all applicable states of the United States and the
undersigned has provided a written opinion of counsel satisfactory to the
Company to such effect, the certificate representing the Common Shares issued
upon exercise of this Class B Warrant will bear the following restrictive
legend:
 


“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
ACT”).  THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY (A) TO THE CORPORATION, (B) IF THE SECURITIES HAVE BEEN REGISTERED IN
COMPLIANCE WITH THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT AND
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS (C) IN COMPLIANCE WITH THE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT IN
ACCORDANCE WITH RULE 144 THEREUNDER, IF APPLICABLE, AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND
REGULATIONS GOVERNING THE OFFER AND SALE OF SECURITIES, AND THE HOLDER HAS,
PRIOR TO SUCH SALE, FURNISHED TO THE CORPORATION AN OPINION OF COUNSEL OF
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
RECOGNIZED STANDING, OR OTHER EVIDENCE OF EXEMPTION, REASONABLY SATISFACTORY TO
THE CORPORATION.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED
HEREBY MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH U.S. SECURITIES LAWS”.
 
 
If any Class B Warrants represented by this Warrant certificate are not being
exercised, a new Warrant certificate will be issued and delivered with the
Common Share certificates.
 
Please issue a certificate for the Common Shares being purchased as follows in
the name of the undersigned.
 
DATED at ______________________________ this _________ day of _________________,
______.
 
____________________________________________________________
Signature Witnessed (see instructions to Class B Warrant holders)
 
____________________________________________________________
Signature of Class B Warrant holder (to be the same as appears on the face of
this Class B Warrant Certificate) or authorized signing officer if a corporation
Name of Class B Warrant holder:
 
____________________________________________________________
Address (please print):
____________________________________________________________
 
____________________________________________________________
 
Effective Exercise Price:  __________________
 
Number of Class B Warrants Exercised:  ____________
 
Total Exercise Price:  US$__________________
 
Exercise price US$0.60 per Common Share, subject to adjustment.


 
 

--------------------------------------------------------------------------------

 
 
APPENDIX “B” to CLASS B WARRANT
 


CLASS B WARRANT TRANSFER FORM


TO: SKY PETROLEUM, INC. Dated ___________ ___, _____


FOR VALUE RECEIVED, _______________________ hereby sells, assigns and transfers
unto_____________________________(the "Assignee"),


(please type or print in block letters)
______________________________________________________________________________________________________________
 
______________________________________________________________________________________________________________
 
______________________________________________________________________________________________________________
(insert address)
 
its right to purchase up to __________ shares of Common Stock represented by
these Class B Warrants and does hereby irrevocably constitute and appoint
_______________________ Attorney, to transfer the same on the books of the
Company, with full power of substitution in the premises.


Signature:  ______________________________

 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
ACT”).  THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
IN COMPLIANCE WITH THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE
U.S. SECURITIES ACT AND ANY APPLICABLE STATE LAWS AND REGULATIONS GOVERNING THE
OFFER AND SALE OF SECURITIES.


To be completed by transferee.


In connection with this transfer: (check one):


______
The undersigned transferee hereby certifies that (i) it is not a U.S. Person and
was not offered the Class B Warrants while in the United States and did not
execute this certificate while within the United States, (ii) it is not
acquiring any of the Class B Warrants represented by this Class B Warrant
Certificate by or on behalf of any U.S. person or person within the United
States, and (iii) it has in all other respects complied with the terms of
Regulation S of the United States Securities Act of 1933, as amended (the “US
Securities Act”), or any successor rule or regulation of the United States
Securities and Exchange Commission as presently in effect.



______
The undersigned transferee is delivering a written opinion of U.S. counsel to
the effect that this transfer of Class B Warrants has been registered under the
U.S. Securities Act or are exempt from registration thereunder.

 

 

  Signature:  ____________________________________        

 
 
 
 

--------------------------------------------------------------------------------

 



 
APPENDIX “C”
 
INSTRUCTIONS TO CLASS B WARRANTHOLDERS
 
TO EXERCISE:
 
To exercise Class B Warrants, the Class B Warrant holder must complete, sign and
deliver the Exercise Form, attached as Appendix A and deliver the Class B
Warrant Certificate(s) to Sky Petroleum, Inc. (the “Company”) at the address set
forth below indicating the number of Common Shares to be acquired.  In such
case, the signature of such registered holder on the Exercise Form must be
witnessed.
 
GENERAL:
 
For the protection of the holder, it would be prudent to use registered mail if
forwarding documents by mail.
 
If the Exercise Form is signed by a trustee, executor, administrator, curator,
guardian, attorney, officer of a corporation or any person acting in a fiduciary
or representative capacity, the Class B Warrant Certificate must also be
accompanied by evidence of authority to sign satisfactory to the Company.
 
The address of the Company is:
Sky Petroleum, Inc.
401 Congress Avenue, Suite 1540
Austin, Texas, 78701
Fax: 512-687-3428
Attn:  Michael Noonan




 
 
 

--------------------------------------------------------------------------------

 